Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the up-to-date level, and the check as to whether the up to date level of the sensor signal corresponds to a level of the sensor signal in the energy-saving mode, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, “31” should be removed.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  line 1 should be amended to recite “wherein, when the up-….”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Oh (U.S. Pub. No. 2012/0098797).
Regarding Claim 1, Oh teaches a circuit arrangement for automatically controlling the energy consumption of a sensor device, the circuit arrangement being part of the sensor device (Abstract, power-saving mode, Fig. 3), and the circuit arrangement comprising: an analog front-end circuit including an analog-to-digital converter configured to read out an analog sensor signal detected by a sensor element and to convert the analog sensor signal into a digital sensor signal (Fig. 3, ADC 216 receives from sensor modules 120, 150, and 180); a digital back-end circuit configured to process the digital sensor signal (Fig. 3, MCU 220); at least one differentiating device configured to ascertain a temporal change in the sensor signal (Figs. 3-4, comparison and determination unit 250 in mode switching unit 222; touch operation is detected based on change in signals from sensor modules 120, 150, 180; see paragraphs [0061] and [0065]); and a control device configured to select and set one of multiple predefined operating modes of the sensor device as a function of the temporal change in the sensor signal (frame rate adjustment unit 252 and clock speed adjustment unit 254 in mode switching unit 222; paragraphs [0066]-[0067]).  
Regarding Claim 2, Oh teaches everything that is claimed above with respect to Claim 1.  Oh further teaches wherein the at least one differentiating device includes an analog differentiating device configured to 31 ascertain a temporal change in the analog sensor signal, the control device being configured to select and set one of multiple predefined operating modes of the sensor device as a function of the temporal change in the analog sensor signal (Fig. 3, analog signals from sensor modules 120, 150, 180 provided from input and output unit 200 to mode switching unit 220; paragraphs [0060]-[0061]).  
Regarding Claim 4, Oh teaches everything that is claimed above with respect to Claim 1.  Oh further teaches wherein at least one energy-saving mode, in which the sensor device is deactivated at least in part and/or at times, may be set as the operating mode of the sensor device (paragraph [0066]).  
Regarding Claim 5, Oh teaches everything that is claimed above with respect to Claim 2.  Oh further teaches wherein at least one of the following energy-saving modes are settable as one of the predefined operating modes: cyclic operation of the sensor device, with components of the sensor device being activated and deactivated in an alternating manner in predefined, successive time intervals in cyclic operation (paragraph [0066]); continuous operation of the analog differentiating device, of the control device, and of the analog front-end circuit, without the analog-to-digital converter, while the digital back-end circuit is deactivated (claim feature not given patentable weight due to “at least one of”); cyclic operation of the analog differentiating device, of the control device, and of the analog front-end circuit, without the analog-to-digital converter, while the digital back-end circuit is deactivated (paragraph [0067]).  
Regarding Claim 6, Oh teaches everything that is claimed above with respect to Claim 1.  Oh further teaches wherein, in order to set one of the predefined operating modes of the sensor device, the control device is configured to: selectively activate and deactivate the analog-to-digital converter of the analog front-end circuit and at least parts of the digital back-end circuit (paragraph [0067]); and/or vary a sampling rate at which the analog sensor signal is sampled during the conversion into a digital sensor 102537719.116signal, by actuating the analog-to-digital converter and/or a downstream filter of the analog front-end circuit (claim feature not given patentable weight due to “or”); and/or vary time intervals of a cyclic operation of individual components of the sensor device (paragraph [0066]); and/or maintain a continuous operation of individual components of the sensor device (claim feature not given patentable weight due to “or”).  
Regarding Claim 8, Oh teaches a method for automatically controlling the energy consumption of a sensor device (Abstract, power-saving mode, Fig. 3), the sensor device including at 102537719.117least one sensor element configured to detect an analog sensor signal (sensor modules 120, 150, and 180), an analog front-end circuit with an analog-to-digital converter configured to read out the detected analog sensor signal and to convert the detected analog sensor signal into a digital sensor signal (Fig. 3, ADC 216 receives from sensor modules 120, 150, and 180), a digital back-end circuit configured to process the digital sensor signal (Fig. 3, MCU 220), and a control device configured to automatically set one of multiple predefined operating modes of the sensor device (Figs. 3-4, comparison and determination unit 250 in mode switching unit 222; touch operation is detected based on change in signals from sensor modules 120, 150, 180; see paragraphs [0061] and [0065]), the method comprising the following steps: continuously monitoring a temporal change in the sensor signal (determining whether a touch is detected, paragraph [0061]); and depending on the temporal change in the sensor signal, either maintaining a present operating mode or setting a different predefined operating mode (paragraph [0062] and mode switching unit 222).  

Claim(s) 8 is rejected under 35 U.S.C. 102(a) as being anticipated by Roth (U.S. Pub. No. 2013/0135782).
Regarding Claim 8, Roth teaches a method for automatically controlling the energy consumption of a sensor device (paragraph [0021], high power and low power operational modes), the sensor device including at 102537719.117least one sensor element configured to detect an analog sensor signal (paragraphs [0019] and [0021], thermal diode), an analog front-end circuit with an analog-to-digital converter configured to read out the detected analog sensor signal and to convert the detected analog sensor signal into a digital sensor signal (paragraph [0019], ADC), a digital back-end circuit configured to process the digital sensor signal (Fig. 3, MCU 220), and a control device configured to automatically set one of multiple predefined operating modes of the sensor device (paragraph [0014], logic including processor), the method comprising the following steps: continuously monitoring a temporal change in the sensor signal (paragraphs [0011]-[0012], temperature monitoring); and depending on the temporal change in the sensor signal, either maintaining a present operating mode or setting a different predefined operating mode (paragraphs [0015]-[0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of in view of Lee (U.S. Pub. No. 2007/0063991).
Regarding Claim 3, Oh teaches everything that is claimed above with respect to Claim 1.  Oh does not teach wherein the at least one differentiating device includes a digital differentiating device configured to ascertain a temporal change in the digital sensor signal, wherein the control device is configured to select and set one of the predefined operating 102537719.115modes of the sensor device as a function of the temporal change in the digital sensor signal.  However, Lee teaches determining whether a touch exists based on a digital sensor data signal, and operating in a power saving or normal mode based on the digital data sensor data signal, in at least paragraph [0010].  It would have been obvious to one skilled in the art at the time of the invention to set an operating mode based on a digital signal, as taught in Lee, in a sensor power reduction system such as is taught in Oh, in order to minimize power consumption of a device (see Lee, paragraph [0009]).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Himebaugh (U.S. Pub. No. 2016/0328642).
Regarding Claim 7, Oh teaches sensor device, comprising: a sensor element for detecting a sensor signal (Fig. 3, sensor modules 120, 150, and 180); and a circuit arrangement configured to automatically controlling energy consumption of the sensor device (Abstract, power-saving mode, Fig. 3), the circuit arrangement including: an analog front-end circuit including an analog-to-digital converter configured to read out an analog sensor signal detected by the sensor element and to convert the analog sensor signal into a digital sensor signal (Fig. 3, ADC 216 receives from sensor modules 120, 150, and 180), a digital back-end circuit configured to process the digital sensor signal (Fig. 3, MCU 220), at least one differentiating device configured to ascertain a temporal change in the sensor signal (Figs. 3-4, comparison and determination unit 250 in mode switching unit 222; touch operation is detected based on change in signals from sensor modules 120, 150, 180; see paragraphs [0061] and [0065]), and a control device configured to select and set one of multiple predefined operating modes of the sensor device as a function of the temporal change in the sensor signal (frame rate adjustment unit 252 and clock speed adjustment unit 254 in mode switching unit 222; paragraphs [0066]-[0067]).  
Oh does not teach the sensor element including a micromechanical pressure sensor element, and/or an acceleration sensor element, and/or a rotation rate sensor element, and/or a magnetic sensor element.  However, Himebaugh teaches application of power saving to various such types of sensors in at least paragraphs [0064]-[0065].  It would have been obvious to one skilled in the art at the time of the invention to apply a power saving mode, as taught in Oh, to an accelerometer or pressure sensor device, as taught in Himebaugh, because limited power source can limit the operational usefulness of an embedded sensor-based system (see Himebaugh, paragraph [0029]).

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of in view of Roth.
Regarding Claim 9, Oh teaches everything that is claimed above with respect to Claim 8.  Oh further teaches wherein the temporal change in the analog sensor signal is monitored (paragraph [0061]), and when the sensor device is in an energy-saving mode in which the analog sensor signal is not being converted into a digital sensor signal and/or the temporal change in the digital sensor signal is not being determined (paragraph [0018], analog to digital converter in sleep mode in low-power mode), and a different operating mode is set (paragraphs [0065] and [0089], normal mode). 
Oh does not teach that a different operating mode is set only when the temporal change in the analog sensor signal exceeds a predefined threshold value for a predefined duration.  However, Roth teaches in paragraphs [0017],  [0021], and [0029] switching from a low power mode to a high power mode based on whether a prescribed rate of change has been achieved for a prescribed time.  It would have been obvious to one skilled in the art at the time of the invention to include the temporal change monitoring of Roth in a sensor system such as is described in Oh in order to avoid thrashing between modes (see Roth, paragraph [0017]).
Regarding Claim 10, Oh in view of Roth teaches everything that is claimed above with respect to Claim 9.  Oh further teaches when the sensor device is in the energy-saving mode (paragraph [0084], sleep mode), a different operating mode is set in which at least the analog-to-digital converter of the analog front-end circuit and a digital differentiating device for the digital sensor signal are activated at least at times (paragraph [0089], analog to digital converter is switched from sleep mode to normal mode).  
Oh does not teach that the temporal change in the analog sensor signal exceeds a predefined threshold value for a predefined duration.  However, Roth teaches in paragraphs [0017],  [0021], and [0029] switching from a low power mode to a high power mode based on whether a prescribed rate of change has been achieved for a prescribed time.  It would have been obvious to one skilled in the art at the time of the invention to include the temporal change monitoring of Roth in a sensor system such as is described in Oh in order to avoid thrashing between modes (see Roth, paragraph [0017]).

Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of in view of Oh.
Regarding Claim 11, Roth teaches everything that is claimed above with respect to Claim 8.  Roth further teaches wherein the temporal change in the digital sensor signal is monitored (paragraphs [0011]-[0012], temperature monitoring), and when the sensor device is in an operating mode in which the analog sensor signal is being converted into a digital sensor signal and the temporal change in the digital sensor signal is being determined (paragraph [0021], ADC is activated in high power operational mode), a different operating mode is set only when the temporal change in the digital sensor signal exceeds or falls below a predefined threshold value for a predefined duration (paragraphs [0017],  [0021], and [0029], switching from a high power mode to a low power mode based on whether a prescribed rate of change has been achieved for a prescribed time).  
Roth does not specifically teach an energy-saving mode in which the analog sensor signal is not being converted into a digital sensor signal and/or the temporal change in the digital sensor signal is not being determined.  However, Oh teaches in paragraph [0067] that the analog to digital converter is switched to sleep mode in a low-power mode, such that the sensor signal would not be converted.  It would have been obvious to one skilled in the art at the time of the invention to put an ADC in sleep mode, as taught in Oh, in the system of Roth, in order to reduce power consumption (see paragraph [0003] of Oh).
Regarding Claim 12, Roth in view of Oh teaches everything that is claimed above with respect to Claim 11.  Roth further teaches wherein, when the temporal change in the digital sensor signal exceeds the predefined threshold value for the predefined duration, a different operating mode is set (paragraphs [0017],  [0021], and [0029], switching from a high power mode to a low power mode based on whether a prescribed rate of change has been achieved for a prescribed time) by: increasing a sampling rate at which the analog sensor signal is sampled during the conversion into the digital sensor signal (claim feature not given patentable weight due to “or”), and/or varying a length of time intervals of a cyclic operation of individual components of the sensor device (paragraphs [0021]-[0022], clock frequency); and/or maintaining a continuous operation of at least individual components of the sensor device (claim feature not given patentable weight due to “or”).  
Regarding Claim 13, Roth in view of Oh teaches everything that is claimed above with respect to Claim 11.  Roth further teaches, wherein, when the temporal change in the digital sensor signal falls below the predefined threshold value for the predefined duration (Fig. 1, normal operation in high power mode), a check is carried out as to whether an up-to-date level of the sensor signal corresponds to a level of the sensor signal in the energy-saving mode (Fig. 1, block 102).  
Regarding Claim 14, Roth in view of Oh teaches everything that is claimed above with respect to Claim 13.  Roth further teaches wherein, wherein the up-to-date level of the sensor signal corresponds to the level of 102537719.119the sensor signal in the energy-saving mode, the energy-saving mode is set as the new operating mode (Fig. 1, blocks 102 and 105).  
Regarding Claim 15, Roth in view of Oh teaches everything that is claimed above with respect to Claim 13.  Roth further teaches wherein, when the up-to-date level of the sensor signal does not correspond to the level of the sensor signal in the energy-saving mode (Fig. 1, blocks 102 and 118), a different operating mode is set by: reducing a sampling rate of the sensor signal (claim feature not given patentable weight due to “or”); and/or switching to a cyclic operation of individual components of the sensor device (claim feature not given patentable weight due to “or”); and/or varying a length of time intervals of a cyclic operation of individual components of the sensor device (paragraphs [0021]-[0022], clock frequency).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863         

/NATALIE HULS/Primary Examiner, Art Unit 2863